                Case 19-11626-LSS              Doc 1595          Filed 11/25/20     Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )        Chapter 11
                                                             )
PES HOLDINGS, LLC, et al.,                                   )        Case No. 19-11626 (LSS)
                                                             )
                                    Debtors.                 )        (Jointly Administered)
                                                             )

     NOTICE OF AGENDA FOR HEARING SCHEDULED ON DECEMBER 1, 2020 AT
    10:00 A.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE LAURIE
     SELBER SILVERSTEIN AT THE UNITED STATES BANKRUPTCY COURT FOR
     THE DISTRICT OF DELAWARE, LOCATED AT 824 NORTH MARKET STREET,
          6TH FLOOR, COURTROOM NO. 2, WILMINGTON, DELAWARE 198011



    PLEASE NOTE: THE HEARING HAS BEEN CANCELED WITH PERMISSION OF
             THE COURT AS NO MATTERS ARE GOING FORWARD.



RESOLVED MATTER:

1.       Liquidating Trust Board’s Second Motion for Entry of an Order (I) Enlarging the Period
         Within Which the Reorganized Debtors May Remove Actions and (II) Granting Related
         Relief [Filed: 11/11/20] (Docket No. 1588).

         Response Deadline: November 18, 2020 at 4:00 p.m.

         Responses Received: None.

         Related Documents:

         a.       [Proposed] Fifth Order (I) Enlarging the Period Within Which the Reorganized
                  Debtors May Remove Actions and (II) Granting Related Relief [Filed: 9/29/20]
                  (Docket No. 1588, Exhibit A).

         b.       Certification of No Objection Regarding Liquidating Trust Board’s Second
                  Motion for Entry of an Order (I) Enlarging the Period Within Which the
1
     This agenda contains hyperlinks to filed documents pursuant to the Court’s Interim Order re: Cessation of Hand
     Deliveries, dated March 13, 2020. Parties may access the filed documents through the hyperlinks for a fee
     through the Court’s website at www.deb.uscourts.gov, referencing Case No. 19-11626 (LSS), or the documents
     may be obtained for free by accessing the Debtors’ restructuring website at
     https://www.omnimgt.com/PESHoldings2019.




DOCS_DE:231863.3 70753/001
           Case 19-11626-LSS        Doc 1595      Filed 11/25/20   Page 2 of 4




            Reorganized Debtors May Remove Actions and (II) Granting Related Relief
            [Filed: 11/19/20] (Docket No. 1592).

     c.     [Signed] Fifth Order (I) Enlarging The Period Within Which The Reorganized
            Debtors May Remove Actions and (II) Granting Related Relief [Filed: 11/24/20]
            (Docket No. 1594).

     Status: An order has been entered on this matter.

CONTINUED MATTERS:

2.   Motion for Allowance and Payment of Administrative Expense Claim [Filed by the City
     of Philadelphia Department of Public Health, Air Management Services] [Filed: 7/24/20]
     (Docket No. 1431)

     Response Deadline: August 18, 2020, at 4:00 p.m. (extended until December 1, 2020 for
     the Debtors).

     Responses Received: None as of the date of this Notice of Agenda.

     Related Documents:

     a.     [Proposed] Order [Filed: 7/24/20] (Docket No. 1431)

     Status: This matter is adjourned to the omnibus hearing on January 6, 2021 at
     3:00 p.m. (ET).


3.   Baker Petrolite LLC’s Motion to Allow Late Filed Proof of Claim, Including Its 11
     U.S.C. §503(b)(9) Claim to be Treated as Timely Filed [Filed: 9/29/20] (Docket No.
     1543)

     Response Deadline: October 13, 2020 at 4:00 p.m.

     Responses Received:

     a.     Debtors’ Objection to Baker Petrolite LLC’s Motion to Allow Late Filed Proof of
            Claim, Including Its 11 U.S.C. §503(b)(9) Claim to be Treated as Timely Filed
            [Filed: 10/13/20] (Docket No. 1565).

     b.     GUC Claims Administrator’s Reservation of Rights Regarding Baker Petrolite
            LLC’s Motion to Allow Late Filed Proof of Claim, Including Its 11 U.S.C. §
            503(b)(9) Claim to Be Treated as Timely Filed [Filed: 10/13/20] (Docket No.
            1566).

     Replies Received:

     a.     Baker Petrolite LLC’s Reply to the PES Liquidating Trust’s Objection to Motion




                                             2
      Case 19-11626-LSS        Doc 1595     Filed 11/25/20    Page 3 of 4




       to Allow Late Filed Proof of Claim, Including Its 11 U.S.C. §503(b) Claim to Be
       Treated as Timely Filed [Filed: 11/24/20] (Docket No. 1593).

Related Documents:

a.     [Proposed] Order Allowing Baker Petrolite LLC’s Motion to Allow Late Filed
       Proof of Claim, Including Its 11 U.S.C. §503(b)(9) Claim to be Treated as Timely
       Filed [Filed: 9/29/20] (Docket No. 1543)

Status: This matter is adjourned to the omnibus hearing on January 6, 2021 at
3:00 p.m. (ET).




                                        3
           Case 19-11626-LSS   Doc 1595    Filed 11/25/20    Page 4 of 4




Dated: November 25, 2020    /s/ Peter J. Keane
Wilmington, Delaware       Laura Davis Jones (DE Bar No. 2436)
                           James E. O’Neill (DE Bar No. 4042)
                           Peter J. Keane (DE Bar No. 5503)
                           PACHULSKI STANG ZIEHL & JONES LLP
                           919 North Market Street, 17th Floor
                           P.O. Box 8705
                           Wilmington, Delaware 19899-8705 (Courier 19801)
                           Telephone:      (302) 652-4100
                           Facsimile:      (302) 652-4400
                           Email:          ljones@pszjlaw.com
                                           joneill@pszjlaw.com
                                           pkeane@pszjlaw.com
                           - and -
                           Edward O. Sassower, P.C.
                           Steven N. Serajeddini, P.C. (admitted pro hac vice)
                           Matthew C. Fagen (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           601 Lexington Avenue
                           New York, New York 10022
                           Telephone:    (212) 446-4800
                           Facsimile:    (212) 446-4900
                           Email:        edward.sassower@kirkland.com
                                         steven.serajeddini@kirkland.com
                                         matthew.fagen@kirkland.com

                           Co-Counsel to the Debtors and Debtors in Possession




                                       4
